                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


KELLY ANTEKEIER,                                        )
         Plaintiff,                                     )
                                                        )
                v.                                      )       Civil Action No. 1:17cv786
                                                        )
LABORATORY CORP. OF AMERICA,                            )
        Defendant.                                      )


                                               ORDER

        On August 29, 2018, United States Magistrate Judge Theresa Carroll Buchanan entered a

Report and Recommendation (“Report”), finding that plaintiff was entitled to an award of

attorneys’ fees and costs pursuant to 29 U.S.C. § 2617(a)(3), and recommending awarding

plaintiff $395,375.23 in fees and costs.

        Upon consideration of the Magistrate Judge’s thorough and well-reasoned Report, to

which no objections have been filed, and the record, and having found no clear error,1

        The Court ADOPTS, as its own, the findings of fact and recommendations of the United

States Magistrate Judge, as set forth in the Report (Doc. 194).

        Accordingly,

        It is hereby ORDERED that plaintiff’s motion for attorneys’ fees and costs (Doc. 144) is

GRANTED.

        It is further ORDERED that the Clerk of Court is directed to enter an amended final

judgment in favor of plaintiff and against defendant in the amount of $842,835.79 – representing


1
  See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence of any
objections to a magistrate’s report, the court “need not conduct a de novo review, but instead must ‘only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’”).
the jury and statutory award of $447,460.56 to plaintiff and the award of attorneys’ fees and

costs in the amount of $395,375.23.

       The Clerk is further directed to provide a copy of this Order to all counsel of record.


Alexandria, VA
October 16, 2018




                                                2
